Citation Nr: 0732806	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  94-19 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, claimed as due to radiation exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1954 to June 
1974.  He died in January 1988.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision of the 
Manila Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied service connection for the cause 
of the veteran's death, claimed as due to radiation exposure.  

In October 1996 and October 1998, the Board remanded the case 
for further development.

In an August 1999 decision, the Board denied the appellant's 
service connection claim for the cause of the veteran's death 
claimed as due to radiation exposure, as not being well- 
grounded.  Thereafter, the appellant appealed the decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  Pursuant to a Joint Motion to Remand, the Court 
issued its Order, dated December 2000, vacating that decision 
and remanding the case to the Board for another decision.

In a February 2002 decision, the Board again denied the 
appellant's service connection claim for the cause of the 
veteran's death, claimed as due to radiation exposure.  
Pursuant to a Joint Motion for Remand presented by both 
parties in this case, the Court, in an April 2003 Order, 
vacated the Board's February 2002 denial and remanded the 
issue back to the Board for readjudication consistent with 
the motion.

In March 2004, the Board remanded the case for issuance of 
VCAA notice, and to afford the appellant an opportunity to 
choose a service organization to represent her, as her 
previous power of attorney had been revoked.  In an April 
2004 statement, the appellant selected Disabled American 
Veterans (DAV) as her new representative.  

Most recently, in November 2005, the Board denied the 
appellant's service connection claim for the cause of the 
veteran's death, and the appellant subsequently appealed such 
decision to the Court.  In May 2007, the parties filed a 
Joint Motion for Remand requesting that the Court vacate the 
Board's November 2005 decision, and remand the case for 
further development.  In May 2007, the Court granted the 
motion, vacated the November 2005 decision, and remanded the 
case to the Board for proceedings consistent with the Joint 
Motion for Remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Based on a review of the May 2007 Joint Motion for Remand and 
Court Order, the Board finds that further development is 
necessary.

The veteran's terminal hospitalization records are not 
associated with the claims folder.  In March 1998, the RO 
requested copies of the veteran's terminal hospitalization 
records.  In response, the Acting Chief of the VA Medical 
Center in Houston, Texas located and provided two documents, 
and stated that that VAMC was unable to access the rest of 
the veteran's medical records, as the accession numbers 
needed to retrieve them were no longer available at that 
facility.  It was also noted that further assistance could be 
obtained from the Chief of Health Information Management 
Section (HIMS).

According to an informal hearing presentation dated in August 
1998, the appellant's representative referred to the April 
1998 letter and requested that the RO contact the Chief of 
HIMS.  

In an October 1998 remand, the Board instructed the RO to 
contact the Chief of HIMS and ask for further assistance in 
obtaining the veteran's hospitalization records at the VAMC 
from December 15, 1987 until his date of death, January 6, 
1988.  Any records obtained were to be associated with the 
claims folder.  

The May 2007 Joint Motion noted that despite the appellant's 
request and the Board's October 1998 order, the RO did not 
take any action to obtain the remaining records.  Where the 
remand orders of the Board or the Court are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.   Stegall v. West, 11 Vet. App. 268 
(1998).  The Joint Motion noted that because the HIMS does 
not have the ability to retrieve the documents does not 
necessarily mean that it would be fruitless to contact the 
Chief of HIMS for further assistance in light of the fact 
that it was a HIMS staff person making the recommendation.  
Thus, on remand, the RO should request the veteran's 
remaining terminal hospitalization records.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Chief of 
the Health Information Management Section 
and ask for further assistance in 
obtaining the veteran's VAMC hospital 
records dated from December 15, 1987, 
until the date he expired, January 6, 
1988.  (See April 1998 letter).  Any 
records obtained should be associated 
with the claims folder.

2.  Upon completion of the above-
requested development, the RO should 
readjudicate the appellant's service 
connection claim for the cause of the 
veteran's death.  All applicable laws and 
regulations should be considered.  If the 
benefit sought on appeal remains denied, 
the appellant and her representative 
should be provided with a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



